Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Maria Stewart (860) 580-2851 Fax: (860) 580-4844 Maria.Stewart @us.ing.com December 26, 2007 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company of New York and its Separate Account NY-B Prospectus Title: ING Rollover Choice SM  NY Variable Annuity File Nos.: 333-139695 and 811-07935 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplements dated December 21, 2007 to the Contract Prospectus contained in Post-Effective Amendment No. 2 to the Registration Statement on Form N-4 (Amendment No. 2) for Separate Account NY-B of ReliaStar Life Insurance Company of New York (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 2 which was declared effective on December 21, 2007. The text of Amendment No. 2 was filed electronically on December 21, 2007. If you have any questions regarding this submission, please call Michael Pignatella at 860-580-2831 or the undersigned at 860-580-2851. Sincerely, /s/ Maria Stewart Maria Stewart Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
